DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/4/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a sensor configured to detect temperature and moisture within the apiary” (claim 1). In particular, Applicant’s Specification discloses only a sensor (230) to, inter alia, “monitor the interior temperature or humidity of the apiary 200.” Spec. paragraph [0033]. However, Applicant’s sensor is illustrated as being external to a beehive (see figure 2) and claimed as being a component of the accessory (see claim 1), and therefore would according to present technologies be unable to detect temperature and moisture within, i.e. internal to, the apiary. Applicant’s Specification discloses that the sensor, located external to the beehive, is to monitor the interior temperature of humidity, which is accordingly best understood to mean that the temperature and humidity detected by the sensor may be used to correlate interior apiary temperatures with detected external temperatures. However, the temperature and humidity within the apiary are not themselves detected.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “a sensor configured to detect temperature and moisture within the apiary.” Such feature lacks written description support in Applicant’s Specification as originally filed for the following reasons. In particular, Applicant’s Specification discloses only a sensor (230) to, inter alia, “monitor the interior temperature or humidity of the apiary 200.” Spec. paragraph [0033]. However, Applicant’s sensor is illustrated as being external to a beehive (see figure 2) and claimed as being a component of the accessory (see claim 1), and therefore would according to present technologies be unable to detect temperature and moisture within, 
	Claims 2-10 and 12 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, U.S. Patent No. 9,101,116 B1, in view of Cottam, U.S. Patent No. 1,470,112, and Fu, CN 107027656 A (cited on PTO-892 mailed 12/13/2021; English-language translation provided on instant PTO-892).
Re Claim 1, as best understood (see new matter objection and 112(a) rejection, supra), Watson teaches an accessory for an apiary comprising:
A plate (see figure 2, 2:45-49, and 3:2-8) comprising a first longitudinally extending edge (19; see figure 2 and 2:45-49), a second longitudinally extending edge (21; see id.), a first transversely extending end edge (20; see id. and 3:9-12), and a second transversely extending end edge (24; see id.);
A first side panel (panel formed below 18, 20) attached to the first transversely extending end edge (compare figure 2, with Applicant’s figure 1; see also 2:47-49 and 3:9-12);
A second side panel (panel formed below 23, 24) attached to the second transversely extending end edge (compare figure 2, with Applicant’s figure 1; see also 2:47-49 and 3:9-12);
A securing portion (portion above 19) attached to the first longitudinally extending edge of the plate (see figure 2, 2:41-49, 3:2-12, and claims 1 and 3), wherein the securing portion extends upwardly from the plate such that it is See id.
Watson does not expressly teach a portion that extends downwardly from the second longitudinally extending edge towards a ground surface, or a sensor as claimed.
Cottam, similarly directed to an accessory for an apiary comprising: a plate (18; see figures 1 and 3) comprising a first longitudinally extending edge (adjacent 2; see id.), a second longitudinally extending edge (edge above 19; see id.), a first transversely extending end edge (one of the 11; see id. and 2:38-46), and a second transversely extending end edge (other of the 11; see id.); a first side panel (one of the 12) attached to the first transversely extending end edge (see figure 1 and 2:38-46); and a second side panel (other 12) attached to the second transversely extending end edge (see id.); teaches that it is known in the art to have a portion (downwardly-extending portion of 18 immediate above 19; see figures 1 and 3) that extends downwardly from the second longitudinally extending edge towards a ground surface. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the accessory of Watson to have a portion that extends downwardly from the second longitudinally extending edge towards a ground surface, as taught by Cottam, in order to provide a valance, which is known and conventional for awnings, in order to further limit sun exposure by creating shade even while the sun sets, or improve the aesthetics of the awning.
Additionally, Fu, similarly directed to an apiary awning (see figure 1 and translation at Example 1 (page 5)), teaches that it is known in the art for the awning to comprise a sensor (8, 10) configured to detect temperature (10 detects temperature; see figure 1 and translation at page 4, paragraph 1, Example 3 (page 6), and claim 4) and moisture (8 detects moisture; see figure 1 and translation at Examples 1-3, and claim 1) within the apiary. See new matter objection and 112(a) rejection of claim 1; compare Fu at figure 1, with Applicant’s figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Watson as modified by Cottam to comprise a sensor configured to detect temperature and moisture within the apiary, as taught by Fu, in order to provide automatic monitoring of beehive environmental conditions for ease of use by a beekeeper.
Re Claim 2, Watson as modified by Cottam and Fu teaches that the securing portion is positioned at an angle of between 90-160 degrees. See Watson at figure 2.
Re Claim 3, Watson as modified by Cottam and Fu does not expressly teach whether the plate slopes downwardly from the front face at an angle of between 25-50 degrees, but Watson expressly teaches that the downward slope of the plate may be adjusted. See Watson at 2:41-46; see also Watson at figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plate of Watson as modified by Cottam and Fu to slope downwardly from the front face at an angle of between 25-50 degrees, in order to provide a slope appropriate to provide effective sun-shading and protection of the hive entrance depending on the climate and time of year. See Watson at 1:36-44 and 1:48-51. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
see figures 1 and 4 and 1:86-110), a trademark, a geometric pattern, a customizable color (Cottam 2c; see figure 1 and 2:1-25), a font (Cottam 2a, 2b also meet a font; see figures 1 and 4 and 1:86-110), an embroidery, a print (Cottam 2a, 2b also meet a print; see id.), an image (Cottam 2a, 2b also meet an image), or a combination thereof. See figure 1, illustrating 2a, 2b, and 2c together.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the accessory to Watson to comprise at least one of an indicia, a trademark, a geometric pattern, a customizable color, a font, an embroidery, a print, an image, or a combination thereof, as taught by Cottam, in order to allow individual beehives to be easily identified by bees and by an apiarist for servicing or maintenance. See Cottam at 1:12-19 and 1:72-89.
Re Claim 9, Watson as modified by Cottam and Fu does not expressly teach whether the plate has a length that is at least two times a width of the plate, but appears to illustrate such feature in the figures. See Watson at figure 2; Cottam at figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the length of the plate of Watson as modified by Cottam and Fu to be at least two times its width, in order to achieve an optimum balance between weight and size of the awning, and protection of the hive entrance.
Re Claim 10, Watson as modified by Cottam and Fu teaches that the plate further comprises a channel (Cottam 14) near the second longitudinally extending edge see Cottam at figures 1 and 3) to channel water away from an opening (Watson 13; Cottam O) in the apiary. See id. and Cottam at 2:55-61.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plate of Watson to comprise a channel near the second longitudinally extending edge to channel water away from an opening in the apiary, as taught by Cottam, in order to guide rainwater towards sides of the awning and prevent the rainwater from falling on bees attempting to enter or exit the hive.
Re Claim 12, Watson as modified by Cottam and Fu teaches that the first longitudinally extending edge is comprised of a channel (see Watson at figure 2, 2:41-46, and 3:2-8; see Applicant’s Spec. at paragraphs [0015], [0030] and [0041]; compare Watson at figure 2, with Applicant’s figure 1; see also Merriam-Webster Dictionary, defining “channel” as “a long gutter, groove, or farrow”) for pivoting the plate between 0 and 90 degrees from a front face of the apiary. See Watson at figure 2, 2:41-46, 3:2-8, and claims 1 and 3.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Cottam, and Fu as applied to claim 1 above, and further in view of Taylor, U.S. Patent No. 2,599,141.
Re Claim 4, Watson as modified by Cottam and Fu does not expressly teach a reflective material positioned along a top surface of the plate.
Taylor, similarly directed to an accessory for an apiary, teaches that it is known in the art to have a reflective material (29, 13; see 2:31-40 and 3:49-61) positioned along a top surface of the hive. See id. and figures 1 and 9.
See Taylor at 1:6-11 and 3:34-38.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Cottam, and Fu as applied to claim 1 above, and further in view of Kueneman et al., U.S. Patent No. 5,509,846 (hereinafter Kueneman).
Re Claim 5, Watson as modified by Cottam and Fu teaches that the accessory is comprised of a plastic (see Watson at 2:41-45 and 3:2-8), but does not expressly teach whether the plastic is recycled or a renewable material.
Kueneman, similarly directed to a beehive, teaches that it is known in the art to have the beehive and accessories be comprised of a recycled plastic or a renewable material. See 1:64-66, 2:21-28, and 2:65-3:2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the accessory of Watson as modified by Cottam and Fu to be comprised of a recycled plastic or a renewable material, as taught by Kueneman, in order to use environmentally-friendly materials.
Re Claim 6, Watson as modified by Cottam, Fu, and Kueneman teaches that the renewable material is a cardboard (see Kueneman at 2:21-28 and 2:65-67), rather than expressly bamboo.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the renewable material of Watson as 
Re Claim 7, Watson as modified by Cottam, Fu, and Kueneman does not expressly teach that the recycled plastic is at least one of a biodegradable plastic and a compostable plastic, but teaches a renewable material that is at least one of biodegradable and compostable. See Kueneman at 1:64-66, 2:21-28, and 2:65-3:2.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the recycled plastic of Watson as modified by Cottam, Fu, and Kueneman to be at least one of biodegradable and compostable, in order to improve the environmental friendliness of the accessory and eliminate the manufacturing that would be required to further recycle the plastic after use.
Claims 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, in view of Cottam, Bonge, Jr., U.S. Patent Application Publication No. 2017/0328126 A1, and Zhang, CN 2284273 Y (English-language translation provided on PTO-892).
Re Claim 13, Watson teaches an apiary and awning combination comprising:
An apiary (11) comprised of a pair of side walls (see figures 1 and 2 and 2:18-20, noting that a “standard beehive” includes a pair of side walls), a back panel (see id., noting that a “standard beehive” includes a back panel), a front panel (16), a roof (see id.), and a bottom board (12) defining an interior (see id.), wherein the interior is accessed by an opening (13) in the front panel that is positioned above the bottom board (see 
An awning (see figure 2 and Abstract) comprised of a plate (see figure 2, 2:45-49, and 3:2-8) and a pair of side panels (formed below 18, 20 and 23, 24; see figure 2, 2:47-49, and 3:9-12) that extend at least partially along the pair of side walls of the apiary (see figure 2);
A securing plate (portion above 19) disposed along a first longitudinal edge (19) of the plate (see figure 2, 2:41-49, 3:2-12, and claims 1 and 3) and at a first angle to the plate. See id.
Watson does not expressly teach whether the plate is flat, a lip disposed along a second longitudinal edge of the flat plate and at a second angle to the flat plate, a sensor as claimed, or a plurality of glass beads as claimed.
Cottam, similarly directed to an apiary and awning combination comprising: an apiary (H) comprised of a pair of side walls (see figure 1, 1:9-11), a back panel (see id.), a front panel (see id.), a roof (see id.), and a bottom board (13 and/or B; see id.) defining an interior (see id.), wherein the interior is accessed by an opening (O) in the front panel that is positioned above the bottom board (see id.); an awning (see figure 1 and 1:12-19), teaches that it is known in the art for the awning to comprise a flat plate (18; see figures 1 and 3) and a pair of side panels (12) that extend at least partially along the pair of side walls of the apiary (see figure 1 and 2:38-46); and a lip (downwardly-extending portion of 18 immediate above 19; see figures 1 and 3) disposed along a distal longitudinal edge of the flat plate and at an angle to the flat plate. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plate of Watson to be flat, as taught by Cottam, in See Watson at 3:9-12 and 3:31-34. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Watson to have a lip disposed along a second longitudinal edge, i.e., the distal longitudinal edge, of the flat plate and at a second angle to the flat plate, as taught by Cottam, in order to provide a valance, which is known and conventional for awnings, in order to further limit sun exposure by creating shade even while the sun sets, or improve the aesthetics of the awning.
Bonge, Jr. teaches that it is known in the art to have an opening in a panel (door; see figure 1) for access by an animal, and a sensor (see paragraph [0049]) configured to detect if the opening in the front panel is obstructed. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Watson as modified by Cottam to comprise a sensor configured to detect if the opening in the front panel of the apiary is obstructed, as taught by Bonge, Jr., in order to allow remote monitoring of the apiary, as is well-known in the art, for example to alert a beekeeper if the beehive entrance needs to be cleared.
Furthermore, Zhang, similarly directed to an awning (see, e.g., translation at abstract and paragraph [0008]), teaches that it is known in the art to have the awning comprise a plurality of glass prisms (see figure 1 and translation at claim 1) covering a flat plate of the awning (see id.) for reflecting light and heat. See translation at paragraphs [0008]-[0010].
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the flat plate of Watson as modified by beads (though, arguably, glass prisms might fall under a broadest reasonable interpretation of “beads” consistent with its use in Applicant’s Specification), a person having ordinary skill in the art at the time of Applicant’s invention would have found it obvious to modify the prisms to be beads, a well-known functional equivalent and alternative means for reflecting sunlight, so as to provide a more diffuse scattering of light or provide rounded structures so as to prevent inadvertent injury to the bees. Applicant’s Specification discloses no criticality of glass beads, describing beads and prisms as alternate embodiments. Spec. at paragraphs [0025]-[0026] and [0044]. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 14, Watson as modified by Cottam, Bonge, Jr., and Zhang teaches that the first angle between the securing plate and the flat plate ranges from 90-160 degrees. See Watson at figure 2.
Re Claim 17, Watson as modified by Cottam, Bonge, Jr., and Zhang teaches that the awning further comprises a channel (Cottam 14) along the second longitudinal edge. See Cottam at figures 1 and 3 and 2:55-61.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the awning of Watson to comprise a channel along the .
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Cottam, Bonge, Jr., and Zhang as applied to claim 13 above, and further in view of Kueneman.
Re Claim 15, Watson as modified by Cottam, Bonge, Jr., and Zhang teaches that the awning is comprised of a plastic (see Watson at 2:41-45 and 3:2-8), but does not expressly teach whether the plastic is recycled or a renewable material.
Kueneman, similarly directed to a beehive, teaches that it is known in the art to have the beehive and accessories be comprised of one of a recycled plastic or a renewable material. See 1:64-66, 2:21-28, and 2:65-3:2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the awning of Watson as modified by Cottam, Bonge, Jr., and Zhang to be comprised of one of a recycled plastic or a renewable material, as taught by Kueneman, in order to use environmentally-friendly materials.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Cottam, and Zhang.
Re Claim 18, Watson teaches an apiary awning (see Abstract) attachable to an apiary (see id. and figure 1), the apiary awning comprising:
A generally rectangular plate (see figure 2, 2:41-49, 3:2-8, and claim 1) comprising first and second longitudinally extending edges (19, 21; see figure 2 and 2:45-49) and first and second transversely extending sides (formed below 18, 20 see id. and 3:9-12), wherein the first and second transversely extending sides collectively define a width (corresponding to lengths of 20, 24; see figure 2), and the first and second longitudinally extending edges collectively define a length (see id.);
A securing plate (portion above 19) extending outwardly in a first direction from the first longitudinally extending edge. See figure 2, 2:41-49, 3:2-12, and claims 1 and 3.
Watson does not expressly teach whether the plate is rectangular; a protective lip extending outwardly in a second direction from the second longitudinally extending edge, wherein the first direction is opposite the second direction; or a plurality of prisms as claimed.
Cottam, similarly directed to an apiary awning comprising: a rectangular plate (18; see figures 1 and 3) comprising first and second longitudinally extending edges (adjacent 2, above 19; see id.) and first and second transversely extending sides (12; see figure 1 and 2:38-46, wherein the first and second transversely extending sides collectively define a width (corresponding to length of 11; see id.), and the first and second longitudinally extending edges collectively define a length (see figure 1), teaches that it is known in the art to have a protective lip (downwardly-extending portion of 18 immediate above 19; see figures 1 and 3) extending outwardly in a second direction from the second longitudinally extending edge. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the awning of Watson to having the plate be rectangular and the awning to comprise a protective lip extending outwardly in a second direction from the second longitudinally extending edge, as taught by Cottam, in order to See Watson at figure 1; Cottam at figures 1 and 3.
Furthermore, Zhang, similarly directed to an awning (see, e.g., translation at abstract and paragraph [0008]), teaches that it is known in the art to have the awning comprise a plurality of prisms (see figure 1 and translation at claim 1) covering a plate of the awning (see id.) for reflecting light and heat. See translation at paragraphs [0008]-[0010].
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the rectangular plate of Watson as modified by Cottam and Bonge, Jr. to have a plurality of prisms covering the rectangular plate for reflecting light and heat, as taught by Zhang, in order to prevent excessive heating of the hive entrance and bees entering or exiting the hive during summertime.
Re Claim 20, Watson as modified by Cottam and Zhang does not expressly teach whether the length is at least two times the width, but appears to illustrate such feature in the figures. See Watson at figure 2; Cottam at figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the length of Watson as modified by Cottam and Zhang to be at least two times the width, in order to achieve an optimum balance between weight and size of the awning, and protection of the hive entrance.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Cottam, and Zhang as applied to claim 18 above, and further in view of Fu.
Re Claim 19, Watson as modified by Cottam teaches a channel (Cottam 14) positioned adjacent to the second longitudinally extending edge (see Cottam at figures 1 and 3), but does not expressly teach a sensor as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plate of Watson to comprise a channel near the second longitudinally extending edge to channel water away from an opening in the apiary, as taught by Cottam, in order to guide rainwater towards sides of the awning and prevent the rainwater from falling on bees attempting to enter or exit the hive. See Watson at figure 2; Cottom at figures 1 and 3 and 2:55-61.
Fu, similarly directed to an apiary awning (see figure 1 and translation at Example 1 (page 5)) attachable to an apiary, teaches that it is known in the art for the awning to comprise a sensor (8, 10) for detecting at least one of a debris, a temperature (10 detects temperature; see figure 1 and translation at page 4, paragraph 1, Example 3 (page 6), and claim 4), and a moisture (8 detects moisture; see figure 1 and translation at Examples 1-3, and claim 1). Compare Fu at figure 1, with Applicant’s figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Watson as modified by Cottam and Zhang to comprise a sensor for detecting at least one of a debris, a temperature, and a moisture, as taught by Fu, in order to provide automatic monitoring of beehive environmental conditions for ease of use by a beekeeper.
Response to Arguments
Applicant’s arguments, filed 3/4/2022, with respect to the rejection(s) of claim(s) 1-3, 8-10, 12-14, 16-18, and 20 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Watson and Cottam have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watson, Cottam, and Fu for claim 1; Watson, Cottam, Bonge, Jr., and Zhang for claim 13; and Watson, Cottam, and Zhang for claim 18. Fu, Zhang, and Bonge, Jr. variously teach the new features recited in those claims, which Applicant alleges are not taught by the combination of Watson and Cottam. See Rem. 10-12.
Applicant’s argument directed to alleged deficiencies of Brundage are moot, as Brundage is not relied upon in the instant rejections. See Rem. 10.
Applicant’s arguments directed to the rejections of the dependent claims refer to their arguments directed to the independent claims, and are unpersuasive in view of the new rejections presented above. See Rem. 12-13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642